Cas8sé:t9%087455 deearieAnicbsaso260a¢ onAyge?i9 ipatéFiedPewed/abio

United States Court of Appeals

FIFTH CIRCUIT :
OFFICE OF THE CLERK

LYLE W. CAYCE

CLERK

Mr. David J. Bradley
Southern District of Texas,

TEL. 504-310-7700
600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

July 09, 2019

United States District Court
1133 N. Shoreline Boulevard

Corpus Christi,

Dear Mr.

No.

TX 78401-0000

United st
Sout, States Sou
ern Pibict of Taxes

Corpus Christi JUL =9 2019

Davie f, Bradley, Clerk of Cour

19-40279 Robbie Goodman, et al v. Lorie Davis,

Director,
USDC No.
USDC No.
USDC No.

Bradley,

TDCI
2:12-CV-166
2:14-CV-13
2:14-CV-22

Enclosed is a copy of the judgment issued as the mandate.

CC:

Mr.
Mr.

Sincerely,

LYLE W. CAYCE, Clerk
Dabok, rohan

By:
Debbie T. Graham, Deputy Clerk

 

Benjamin Lindberg Dower

Steven Messer
Richard Paul Yetter
